Citation Nr: 1822224	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for back disability, to include lumbar spondylosis (hereinafter back disability).


ORDER

Service connection for a back disability is granted.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed back disability was incurred in service.





CONCLUSION OF LAW

The criteria to establish service connection for a back disability is approximated.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The Veteran had active military service from September 1980 to September 1983.  This claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision.

As an initial matter, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to service connection for right lower extremity radiculopathy and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).




Discussion

The Veteran seeks service connection for a back disability, which he asserts is etiologically related to an injury incurred in service.  Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

As an initial matter, the Board finds that the Veteran has a current back disability.  In March 2013, the Veteran underwent a VA back examination and was diagnosed with spondylosis of the lumbar spine.  Further, VA treatment records show continued treatment for a back condition, including lumbar spondylosis.

Next, a June 1983 service treatment record showed the Veteran reported being hit in the back the day before during a game of basketball.  An examination showed decreased range of motion due to pain.

Turning to a nexus between the in-service injury and the Veteran's current back disability, the Veteran underwent VA examinations in March 2013 and December 2015.  However, the Board finds the March 2013 VA examination less probative than the other opinions of record because the examiner's only rationale was the passage of time between the Veteran's service and his 2003 surgery.  Further, the March 2013 VA examiner did not have access to the medical and lay evidence discussed below.

In November 2015, the Veteran submitted a letter from his VA treating physician that opined his current back disability was at least likely as not incurred as a result of the Veteran's injury during service.  The VA examiner indicated a review of the in-service treatment record for the Veteran's back injury.

In December 2015, the Veteran underwent an additional VA examination to determine the etiology of the back disability.  The VA examiner indicated the Veteran was diagnosed with a back condition but did not list any specific conditions.  The VA examiner opined it was less likely than not that the Veteran's back disability was incurred in or caused by service.  The rationale provided was that the Veteran had a normal separation examination and there was no report of back pain until 2004, many years after service.

In January 2016, the Veteran submitted multiple buddy statements.  L.P. reported that upon returning from service, the Veteran complained of low back pain that he said he sustained while enlisted.  The Veteran's mother, B.C., also indicated that the Veteran left for the military in good condition and returned suffering from low back pain.

The Board finds the November 2015 VA treating physician's opinion more probative than the December 2015 VA examiner's opinion.  Specifically, the November 2015 opinion was written by the Veteran's VA treating physician and specifically took into consideration the Veteran's medical history.  In contrast, the December 2015 VA medical opinion is based in part on the absence of treatment records after service and does not fully consider lay reports of continued symptoms.  As such, the November 2015 VA treating physician's opinion provides a better basis for the Board to form a fully informed decision.

Further, when considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to report the readily identifiable symptoms of back pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board therefore finds the lay testimony from the Veteran, as well as, the buddy statements he submitted persuasive and also supportive of the November 2015 VA treating physician's medical opinion.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of the current back disability.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The Board therefore finds that the evidence is at least in equipoise on the question of whether the current back disability is related to the Veteran's active military service.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C. § 5107 (West 2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	C. Teague, Associate Counsel

Copy mailed to: South Carolina Department of Veteran's Affairs




Department of Veterans Affairs


